Citation Nr: 0026974	
Decision Date: 10/11/00    Archive Date: 10/19/00

DOCKET NO.  98-01 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a left ankle 
disorder.

3.  Entitlement to service connection for a disorder of the 
cervical spine.

4.  Entitlement to service connection for a deviated nasal 
septum.

5.  Entitlement to an increased (compensable) evaluation for 
a spermatocele of the right testicle.

6.  Entitlement to an increased (compensable) evaluation for 
a ganglion cyst of the right wrist.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel



INTRODUCTION

The veteran had active service from October 1991 to July 
1995.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Oakland, California, 
Regional Office (RO).

A rating decision in December 1997 denied the veteran's 
claims of entitlement to service connection for left foot, 
cervical spine, sinusitis, bilateral ankle, and bilateral 
knee disorders.  A timely notice of disagreement and 
substantive appeal was filed.  A rating decision in April 
1998 granted service connection for a ganglion cyst of the 
right hand and a right testicle spermatocele, evaluated as 0 
percent disabling, and denied service connection for 
hypertension, a deviated nasal septum, and a gastrointestinal 
disorder.  The veteran filed a notice of disagreement and 
timely substantive appeal for those issues.  In June 1999 the 
veteran formally withdrew the issues of service connection 
for left foot, gastrointestinal, and right ankle disorders.

In a March 2000 RO hearing officer's decision, service 
connection for sinusitis and bilateral knee disorders was 
granted.  This grant represents a complete resolution of the 
appeals as to these issues.  Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997). 

FINDINGS OF FACT

1.  Competent medical evidence of hypertension is not shown 
during or within one year after service nor is there current 
medical evidence of hypertension.

2.  Competent medical evidence of a left ankle disorder 
during service has not been presented.

3.  Competent medical evidence of a current disorder of the 
cervical spine has not been presented.

4.  A deviated nasal septum was probably incurred while in 
service.  

5.  The spermatocele of the right testicle is minimally 
tender, but it is not productive of loss of both testes or 
urinary tract infection, long-term drug therapy, or 
1-2 hospitalizations per year, requiring intermittent 
intensive management.  

6.  The ganglion cyst of the right wrist is not productive of 
dorsiflexion of the right wrist less than 15 degrees or 
palmar flexion limited in line with the right forearm.


CONCLUSIONS OF LAW

1.  The claims of service connection for hypertension, left 
ankle, and cervical spine disorders are not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

2.  A deviated nasal septum was incurred during service.  
38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303 
(1999).  

3.  An increased (compensable) evaluation for the 
spermatocele of the right testicle is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.115(b), Diagnostic Codes 7523, 7524, 7525, 7527 (1999).

4.  An increased (compensable) evaluation for ganglion cyst 
of the right wrist is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321(b), 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5214, 5215 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question that must be resolved is whether the 
veteran has presented evidence that his claims of service 
connection for hypertension, and cervical spine and left 
ankle disorders are well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet. App. at 81.  An allegation alone is not 
sufficient; the appellant must submit evidence in support of 
the claim that would "justify a belief by a fair and 
impartial individual that the claim is "plausible."  
38 U.S.C.A. § 5107(West 1991); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the inservice disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995). 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 1991).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge on all of the evidence, 
including pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (1999).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1999).

In the case of hypertension or a cardiovascular disorder, 
service connection may be granted if it is manifest to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Hypertension

Prior to the veteran's entry onto service, in May 1991, a 
medical examination revealed that the veteran's blood 
pressure was 112/72.  Service medical records show that the 
veteran received treatment for unrelated disorders on 
numerous occasions.  Blood pressure readings in October and 
November 1992 were 142-154/58-112.  Blood pressure readings 
from June through September 1993 were 140/158/62-70.  In 
January 1994 the veteran received treatment for complaints of 
chest pain.  The symptoms were attributed to presumed 
costochondritis.  An X-ray of the chest was negative.  
Service medical records dated from August 1994 through May 
1995 revealed blood pressure readings of 140-160/68-98.  

At a March 1998 VA medical examination it was reported that 
the veteran had a history of hypertension since 1992.  He was 
not using any hypertension medications, and he was not 
receiving treatment from a physician.  It was stated that his 
blood pressure had not been particularly high on recent 
evaluations.  A physical examination revealed that the 
veteran's blood pressure was from 126-130/78-80.  An 
evaluation of cardiovascular system revealed an ejection 
murmur at the aortic area and at the lower left sternal 
border.  The diagnosis was "hypertension, not found on 
today's visit."

Received in May 1998 was an excerpt from a computer internet 
page concerning the symptoms, causes, and treatment of high 
blood pressure.

A personal hearing was held at the RO in June 1999.  The 
veteran testified that indicated that during service 
hypertension was mentioned to him but he did not know if it 
was ever diagnosed.  He stated that his service roommate who 
was a medic informed him that he should either stop smoking 
or change his diet because his blood pressure was high.  He 
testified that he did not think he had had his blood pressure 
checked since he had been out of the service.  

Received in July 1999 were private medical records dated in 
January 1998 revealing blood pressure readings of 130-134/70-
72.

A VA medical examination of the heart was performed in 
September 1999.  It was reported that the veteran had been 
told while he was in the military that he had high blood 
pressure.  There was no history of treatment for chest pain.  
Occasional shortness of breath with exertion and dyspnea on 
exertion were reported.  The physical examination revealed 
blood pressure readings of 136-144/68-70.  No abnormal 
cardiovascular findings were revealed.  The diagnosis was 
slightly elevated blood pressure.  

A VA medical examination of the heart was performed in 
February 2000.  A physical examination revealed a blood 
pressure reading of 135/67.  No cardiovascular abnormalities 
were reported.  The diagnosis was history of elevated blood 
pressure, no objective finding; no history of cardiovascular 
disease.

The veteran contends that he has hypertension that was 
incurred in service.  The service medical records confirm 
several elevated blood pressure readings were reported.  
However, it is important to note that despite the several 
elevated blood pressure readings in service, the service 
medical records are entirely absent for a diagnosis of 
hypertension or cardiovascular disorder.  In addition 
hypertension and cardiovascular disease are not shown within 
one year after the veteran's discharge from service.  An 
ejection murmur at the aortic area and the lower left sternal 
border was reported in March 1998, and an elevated blood 
pressure reading was shown in September 1999.  However, a 
specific diagnosis of hypertension or cardiovascular disease 
was not made and there is no medical evidence that links the 
reported heart murmur to the veteran's period of service.  In 
February 2000 it was specifically indicated at a VA medical 
examination that there was no evidence or diagnosis of 
hypertension or cardiovascular disease.  

The veteran has asserted through testimony and lay evidence 
that he has hypertension that was diagnosed during service.  
Where the determinative issue involves a question of 
causation or medical diagnosis, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation do not constitute evidence sufficient to 
render the claim well grounded under 38 U.S.C.A. 5107(a).  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The evidence 
does not establish that the veteran had hypertension in 
service or within the one-year presumption period following 
service.  

In the absence of competent medical evidence of hypertension 
or a cardiovascular disorder during service or within one 
year after service, the veteran's claim of service connection 
for hypertension is not well grounded.

Left Ankle Disorder

The service medical records confirm that the veteran 
participated in parachute jumps.  The service medical records 
show that the veteran received treatment for left foot 
injuries yet they are entirely negative for any complaints or 
findings referable to a left ankle injury or disorder.  

A VA medical examination was performed in February 2000.  The 
examination of the lower extremities revealed full range of 
motion of the ankles.  It was reported that there were no 
(ankle) deformities, redness or swelling.  The diagnosis was 
chronic intermittent ankle pain, negative X-ray findings. 

The veteran contends that while in service he sustained an 
injury to his left ankle during a parachute jump landing. 

The entire service medical records are negative for any 
complaints or findings referable to the left ankle to include 
an injury sustained during a parachute jump landing.  The 
postservice medical record reveals no functional impairment 
of the left ankle although it includes a diagnosis of chronic 
intermittent ankle pain.  It is important to note though that 
incurrence of a disease or injury in service is an element 
necessary for a well grounded claim.  There is essentially no 
medical evidence to support the assertion that the veteran 
sustained an injury to the left ankle during service, 
specifically during a parachute jump.  Further, any lay 
assertions by the veteran concerning medical causation are 
not considered competent, as he lacks the necessary medical 
expertise.

In absence of competent medical evidence of a left ankle 
injury or disorder during service, the veteran's claim of 
service connection for a left ankle disorder is not well 
grounded.  

Cervical Spine Disorder

Service medical records show that in October 1992 the veteran 
received treatment for injuries that he sustained during a 
parachute jump.  He complained of pain in the neck subsequent 
to striking his head.  An X-ray of the cervical spine 
revealed no abnormalities.  In December 1993 the veteran also 
received treatment for a 2-1/2 week history of neck pain that 
was sustained during a parachute jump.  It was indicated that 
there was point tenderness over the lower neck, C-7, with 
stiffness.  There was pain to the right of C-7 and a mild 
spasm of the right shoulder.  An X-ray of the neck was within 
normal limits except for mild asymmetry at C-7 that was 
attributed to a spasm.  The diagnosis was neck strain.  

At the June 1999 personal hearing the veteran testified that 
he injured his neck in October 1992 during a parachute jump 
when he struck a tree branch.  He stated that he currently 
had neck pain, stiffness, and tightness, but that he was not 
receiving treatment for the neck pain.  

At a February 2000 VA medical examination it was reported 
that the veteran denied any pain in the cervical area.  The 
postservice medical records are negative for any complaints 
or findings referable to a disorder of the cervical spine.

The veteran contends that he sustained an injury to his neck 
in service while parachute jumping in October 1992.  It is 
important to note though there is no current medical evidence 
referable to the cervical spine.  In order for a claim to be 
well grounded, there must be competent evidence showing a 
current disability.  Caluza, supra. 

In the absence of competent medical evidence of a current 
cervical spine disorder, the veteran's claim of service 
connection for disorder of the cervical spine is not well 
grounded.


I.  Deviated Nasal Septum

The Board finds that the veteran's deviated nasal septum 
claim is "well grounded" within the meaning of 38 U.S.C.A. § 
5107(a).  Medical evidence of a deviated nasal septum is 
shown during service and is confirmed shortly after service.  
The Board is convinced that the veteran has presented a claim 
which is not implausible.  The Board is also satisfied that 
all relevant facts have been properly developed.  38 U.S.C.A. 
§ 5107(a).

A service enlistment report of medical examination, dated in 
May 1991, reveals that a physical evaluation of the veteran's 
nose was normal.  The enlistment medical records are negative 
for a deviated nasal septum.  

A service medical record dated in October 1992 shows that the 
veteran received treatment for injuries sustained during a 
nighttime parachute jump landing.  It was reported that a 
tree branch struck the veteran.  He complained of neck pain, 
a mild headache, and left pelvic pain.  It was indicated that 
the veteran had a head bruise.  Due to the head injury it was 
reported that he was to return for treatment if any symptoms 
occurred.  

In August 1993 the veteran received treatment for a complaint 
of facial pain and a sore throat.  It was reported that he 
had a history of a nasal fracture times three with the last 
fracture two years previously.  Frontal sinus pain on 
palpation was reported.  An examination of the nose revealed 
a septal deviation without decreased airflow.  The diagnostic 
assessment was sinus and throat irritation due to minor 
dehydration.  

A rating decision dated in April 1998 determined that there 
was no evidence of trauma to the nose during service and a 
deviated nasal septum was not incurred during service.  

A VA medical examination was performed in March 1998.  It was 
reported that the veteran had a 1992 history of a deviated 
nasal septum with problems breathing through the right side 
of his nose.  The physical examination of the nose revealed a 
mild, pale, boggy mucosa, bilaterally, with a mild deviated 
nasal septum deviated to the right.  There was decreased 
nasal movement throughout the nares.  An X-ray revealed a 
slight deviation of the nasal septum to the left.  

At the June 1999 personal hearing, the veteran testified that 
he struck his face during a parachute jump landing in October 
1992 when he hit a tree branch.  He stated that subsequent to 
the time he was only able to pick one side of his nose.  The 
veteran testified that once in high school he "busted" his 
nose, but there was never a subsequent problem.  The incident 
happened in 1988 or 1989.  He stated that he "popped' his 
nose one other time, but he was unable to remember what had 
happened.  He testified that he did not think his nose had 
been fractured three times.  

In a March 2000 Supplemental Statement of the Case it was 
determined that the veteran's deviated nasal septum 
preexisted service and was not aggravated during service.  


Law and regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 C.F.R. § 3.304(b).  A 
preexisting disease or injury will be considered to have been 
aggravated by active service, where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability was due to the natural 
progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity in 
service.  This includes medical facts and principles which 
may be considered to determine whether the increase was due 
to the natural progress of the condition.  Aggravation of a 
preexisting disease or injury may not be conceded where the 
condition underwent no increase in severity during service on 
the basis of all of the evidence of record pertinent to the 
manifestations of the disability prior to, during, and 
subsequent to service. 

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Analysis 

The veteran asserts that he sustained a deviated nasal septum 
during a parachute jump landing in October 1992.  It is 
noteworthy that his service entrance medical examination 
records are negative for any evidence of a deviated nasal 
septum.  The service medical records show that in October 
1992 he sustained injuries to his head during a parachute 
jump landing.  There is no mention in the record that he 
sustained an injury to his nose.  In August 1993, 
approximately ten months later during treatment for sinusitis 
a deviated nasal septum is reported and postservice medical 
records confirm the existence of a deviated nasal septum. 

VA regulations provide that a veteran is considered in sound 
condition when examined, accepted and enrolled for service 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
evidence demonstrates that an injury or disease existed prior 
top service.  Based on the evidence presented the Board must 
conclude that the presumption of soundness is not rebutted.  
It is concluded that a deviated nasal septum was not shown at 
entrance onto service and although a report of preexisting 
nasal fractures are reported in service, no preexisting 
deviated nasal septum is reported.  See Crowe v. Brown, 
7 Vet. App. 238 (1994).  An etiological or medical 
relationship between possible preexisting nasal fractures and 
the veteran's deviated nasal septum has not been shown.  
Since the presumption of soundness is not rebutted and there 
is no clear and convincing evidence to the contrary, further 
discussion of service connection on a preexisting basis is 
not necessary.

The Board is required to render a determination based on the 
entire evidentiary data of record.  Pursuant to 38 U.S.C.A § 
5107(b) where there is an approximate balance of the positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, reasonable doubt 
must be resolved in the claimant's favor.  The evidence shows 
that a deviated nasal septum was first medically shown during 
service and was confirmed by a VA medical examination shortly 
after service.  Although the service medical records are 
negative for an injury to the nose resulting in a deviated 
nasal, given the veteran's credible testimony and with 
reasonable doubt resolved in the veteran's favor, it is 
plausible that the deviated nasal septum occurred in the 
October 1992 parachute jump landing.  

There is an approximate balance of positive and negative 
evidence regarding the merits of the issue material to the 
determination, and with the benefit of the doubt resolved in 
the veteran's favor, service connection for a deviated nasal 
septum is warranted. 


II.  An Increased Evaluation for a Spermatocele of the Right 
Testicle

A VA medical examination that was performed in March 1998 
revealed that the veteran complained of a slowly enlarging 
cyst at the superior pole of the right testicle.  He reported 
some mild discomfort in the cyst area after sexual 
intercourse.  He had no blood in his ejaculations, there was 
no blood in the urine, no urinary discharge, or other urinary 
symptoms.  He indicated that there was no specific pain in 
the testicles per se.  The physical examination revealed a 
small mass palpable at the superior pole of the (right) 
testicle in an area consistent with a spermatocele which was 
minimally tender.  The diagnosis was right testicle mass with 
spermatocele.

A personal hearing was held at the RO in June 1999.  The 
veteran testified that following intercourse he had pain 
between his legs about 70 percent of the time.  The pain 
lasted 15 to 20 minutes.  


Analysis

An allegation of increased disability generally establishes a 
well-grounded claim.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The VA has had the veteran examined.  The VA has 
fulfilled its duty to assist the veteran in the development 
of facts pertinent to his claim for an increased evaluation.  
38 U.S.C.A. § 605, 107(a).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.

The veteran's spermatocele of the right testicle has been 
rated under Diagnostic Code 7525, epididymo-orchitis, chronic 
only, rated as analogous to a urinary tract infection.  A 
spermatocele is not listed in the rating code.  When an 
unlisted condition is encountered it may be rated under a 
closely related disease or injury in which not only the 
functions affected but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(1999).  It is important to note that Diagnostic Code 7523, 
contemplates atrophy of the testes, evaluated at 20 percent 
disabling.  Diagnostic Code 7524 contemplates removal of both 
testes, as 30 percent disabling.

Urinary tract infection contemplates a 10 percent disability 
evaluation where there is long-term drug therapy, 1 to 2 
hospitalizations per year and/or requiring intermittent 
intensive management.

The evidence of record shows that the right testicle 
spermatocele is palpable and minimally tender.  The veteran 
reports pain subsequent to intercourse, yet the clinical data 
reveals no evidence that the right spermatocele results in a 
urinary tract infection.  There is also absolutely no medical 
evidence that indicates the spermatocele of the right 
testicle equates to atrophy or removal of both testicles.  
Based on the foregoing, the Board concludes that the 
veteran's spermatocele of the right testicle disability does 
not approximate the criteria necessary for a higher 
disability rating.

The Board therefore concludes that an increased (compensable) 
evaluation for a spermatocele of the right testicle is not 
warranted.


II.  Ganglion Cyst of the Right Wrist

Service medical records show treatment for a right wrist 
ganglion cyst and confirm that he is right handed.  

A March 1998 VA medical examination reported that the veteran 
had a history of a cyst on the right hand.  He reported some 
discomfort in the cyst when he struck his hand, otherwise he 
had no specific complaints.  The physical examination of the 
right wrist revealed a 1/2 centimeter by 1/2 centimeter 
palpable subcutaneous mass which was minimally tender in the 
middorsum of the right wrist just distal to the wrist crease 
in the extensor aspect of the wrist.  Full range of motion of 
the right wrist was reported.  There was no pain with 
movement with resisted extension of the fingers.  The 
diagnosis was right wrist mass consistent with ganglion cyst.  
An X-ray of the right wrist was negative.

At the June 1999 personal hearing the veteran testified that 
he had thumb cramping that he attributed to his right wrist 
cyst.  He stated that the only time he felt the cyst was when 
it was bumped.  The veteran stated that he had limitation of 
motion after the right wrist was struck.  His job was as a 
postal worker sorting mail.  The veteran testified that 
sometimes he had right wrist weakness or soreness after his 
workday, but not 80 percent of the time.  

A VA medical examination in September 1999 revealed that 
there was normal dorsiflexion and plantar flexion of the 
right wrist, as well as normal ulnar and radial deviation.

Analysis

The provisions of Diagnostic Code 5214 regard ankylosis of a 
wrist.  A 30 percent evaluation is available for favorable 
ankylosis in 20 to 30 degrees' dorsiflexion of the major 
wrist.  Under Diagnostic Code 5215 a 10 percent evaluation is 
available for dorsiflexion of a wrist less than 15 degrees or 
palmar flexion limited in line with the forearm.  

A review of the clinical evidence of record shows that the 
veteran has some discomfort primarily when his right wrist is 
struck by something.  A physical examination revealed that a 
ganglion cyst is palpable.  However, there is no indication 
from the medical record that the ganglion cyst of the right 
wrist is productive of any limitation of motion.  VA medical 
examinations in the recent past have consistently revealed 
full range of motion of the right wrist.  In this regard, it 
must also be concluded that there is also no medical evidence 
of right wrist ankylosis, favorable or unfavorable.  It is 
apparent from the medical data that the right wrist ganglion 
cyst disability does not approximate the criteria necessary 
for a higher disability evaluation.  38 C.F.R. § 4.7.

The right wrist ganglion cyst is at the right wrist joint.  
The Board recognizes that there are situations in which the 
application of 38 C.F.R. §§ 4.40 and 4.45 is warranted in 
order to evaluate the existence of any functional loss due to 
pain, or any weakened movement, excess fatigability, 
incoordination, or pain on movement of a veteran's joints 
when the rating code under which the veteran is rated does 
not contemplate these factors.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The veteran's primary right wrist ganglion 
cyst complaint is pain or discomfort when the wrist is 
struck.  While the accidental striking of the veteran's wrist 
may cause pain infrequently, a review of the medical record 
does not reflect objective evidence of pain or other factors 
that equate to a compensable rating.  Thus, the Board finds 
that 38 C.F.R. §§ 4.40 and 4.45 do not provide a basis for a 
compensable rating.  

Additionally, this case does not present such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, requiring consideration on an extra-
schedular basis.  38 C.F.R. § 3.321 (b).   

The preponderance of the evidence is against the veteran's 
claim, and an increased (compensable) evaluation for a 
ganglion cyst of the right wrist is not warranted.  





	(CONTINUED ON NEXT PAGE)

ORDER

The claim of service connection for hypertension is denied.

The claim of service connection for a left ankle disorder is 
denied.

The claim of service connection for a disorder of the 
cervical spine is denied.  

The claim of service connection for a deviated nasal septum 
is granted.

An increased (compensable) evaluation for a right testicle 
spermatocele is denied.

An increased (compensable) evaluation for a right wrist 
ganglion cyst is denied.



		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals






	(CONTINUED ON NEXT PAGE)



 

